DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/12/2020, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised The limitation recites “a first offset coil pattern drawn and extending within the stator on at least one second plane substantially parallel with the first plane” is unclear.  The first offset pair coil pattern has to be either parallel or not parallel with the first plane and can’t be in between.  The phrase “substantially parallel” could mean that to the most it’s parallel, which is unclear.  It has to be either parallel or not. 


Allowable Subject Matter

Claims 1-12, 19 and 20 are allowed.
With respect to claim 1, the prior art fails to teach in combination with the rest of the limitations in the claim:  "wherein, during operation of the inductive sensor: a first inductive coupling arises between the rotor and the excitation coil; a second inductive coupling arises between the rotor and the first receiver coil; a third inductive coupling arises between the rotor and the second receiver coil; an asymmetric region is formed on the stator, wherein and within the asymmetric region, a first direct coupling arises between the first set of receiving coil connecting leads and the excitation coil; a second direct coupling arises between the second set of receiving coil connecting leads and the excitation coil; and an offset coupling arises between the offset coil pattern and the excitation coil connecting leads."

With respect to claim 19, the prior art fails to teach in combination “wherein the first offset coil trace and the at least one second offset coil trace are drawn on at least one second plane, within the stator, substantially parallel to the first plane; and wherein the first offset coil trace and the at least one second offset coil trace are drawn proximate to the pair of excitation coil connecting leads such that an excitation coil current in the pair of excitation coil connecting leads induces an offset coil signal in the first trace and the at least one second trace.”


Claims 2-4 are considered to be allowable due to their dependencies on claim 1; claims 5 and 6 are considered to be allowable due to their dependencies on claim 4; claim 7 is allowable due to its dependency on claim 6; claim 8 is considered to be allowable due to its dependency on claim 7; claim 9 is allowable due to its dependency on claim 8; claim 10 is allowable due to its dependency on claim 9; claims 11 and 12 are considered to be allowable due to its dependency on claim 1; claim 20 is allowable due to its dependency on claim 19.

Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


             With respect to claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the excitation coil connecting leads comprise a twisted configuration; and wherein the first offset coil pattern comprises a twisted loop configuration.”


 With respect to claim 16, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a first receiving coil electrically connected to the integrated circuit by a first set of terminals selected from a group of receiving coil terminals comprising a first receiving coil terminal, a second receiving coil terminal, a third receiving coil terminal, and a fourth receiving coil terminal; a second receiving coil electrically connected to the integrated circuit by a second set of terminals selected from the group of receiving coil terminals; and wherein the first offset coil pattern is connected to the integrated circuit using a third set of terminals selected from the group of receiving coil terminals.”

Claim 17 is objected to due to its dependency on claim 16.

With respect to claim 18, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the offset coil comprises:
a second offset coil pattern drawn and extending within the stator on at least one third plane substantially parallel with the first plane;
wherein the first offset coil pattern is electrically coupled to the second offset coil pattern to form a double loop offset coil pattern.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Utermoehlen et al. (U.S. Publication No. 2019/0072414 A1) in view of Bertin (U.S. Patent No. 9,528,858 B2).


	With respect to claim 13, Utermoehlen et al. discloses a rotational angle sensor, comprising: a stator (stator element 12 shown in Fig. 1) having a rotor facing surface (see rotor 14 facing stator 12 shown in Fig. 1; also see para 0046, lines 7-8);
excitation coil (the transmitting coil 20 induces at least two angle-dependent alternating voltages in the stator receiving coils; since these coils induce an alternating voltage, this is considered the excitation coil; see abstract, lines 12-14) connecting leads drawn and extending within the stator (see stator 12 shown in Fig. 2 with connection leads 36 from transmitting coil 20 extending within the stator; para 0016, lines 1-5 and para 0017, lines 1-6; para 0025, lines 8-13) on a first plane substantially parallel to the rotor facing surface (see stator and rotor parallel to one another in Fig. 1); and an offset coil comprising:
a first offset coil (the receiving coils 22 which are angularly offset with respect to one another; para 0008, lines 1-5 – Fig. 2 shows the coils 22a, 22b and 22c; in a three-phase electrical system having an electrical phase offset of 120 degrees) pattern drawn and extending within the stator on at least one second plane substantially parallel with the first plane (as stated in para 0015, the diverting tracks and the plated-through holes can be arranged in the outer region of a ring-shaped region in which the stator receiving coils; considered here as the offset coils are arranged.  The diverting tracks can extend at least in sections substantially parallel to the coil conductor tracks in the second plane).
	Utermoehlen et al. discloses inductive coupling between the coils but does not specifically disclose the sensor being an inductive sensor.
(col. 4, lines 18-24).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the device of Utermoehlen et al. to include an inductive sensor as taught by Bertin which would be desirable to know the position of the target element and the affect the inductive coupling between the excitations coil and the receiving coils as a function of its position (col. 1, lines 25-35).


                  With respect to claim 15, the combination of Utermoehlen et al. and Bertin discloses the inductive sensor of claim 14, wherein the excitation coil (see Utermoehlen et al. the transmitting coil 20 induces at least two angle-dependent alternating voltages in the stator receiving coils; since these coils induce an alternating voltage, this is considered the excitation coil; see abstract, lines 12-14) connecting leads (see connection leads 36 shown in Fig. 2) electrically connect an integrated circuit (see Utermoehlen et al. printed circuit board 18 shown in Fig. 1) to an excitation coil drawn on the stator (see Utermoehlen et al. excitation coil 20 on the stator 12 shown in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866